—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuífner, J.), rendered March 21, 1991, convicting him of attempted murder in the second degree, assault in the second degree (three counts), attempted robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence adduced by the People was legally insufficient to establish the "physical injury” element of the crime of assault in the second degree in relation to the gunshot wound to the complainant’s leg is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245, 250). In any event, the evidence was legally sufficient to support the defendant’s conviction beyond a reasonable doubt.
Contrary to the defendant’s contention, we find that the court properly exercised its discretion in admitting into evidence the .22 caliber bullet discovered on his person at the time of his arrest.
Moreover, we find no merit in the defendant’s contention that the court’s identification charge expressed a bias toward the prosecution. Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.